Citation Nr: 0733689	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for pneumonia 
residuals. 

2.  Entitlement to service connection for head trauma 
residuals.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 





INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied service connection for 
residuals of pneumonia and head trauma. 

The issue of entitlement to service connection for head 
trauma residuals is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

A preponderance of the competent medical evidence of record 
does not indicate that the veteran has a respiratory 
condition.


CONCLUSION OF LAW

A respiratory condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for residuals of 
pneumonia. 

The veteran seeks entitlement to service connection for 
residuals of pneumonia.  
As is discussed elsewhere in this decision, the issue of 
entitlement to service connection for head injury residuals 
is being remanded for additional development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated April 21, 2003, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him by obtaining "all 
records held by Federal agencies to include your service 
medical records or other military records, and medical 
records at VA hospitals."  With respect to private treatment 
records, the letter informed the veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records.  

The Board notes that the April 2003 letter specifically 
informed the veteran: "It is still your responsibility to 
support your claim with appropriate evidence."  Moreover, a 
VCAA letter dated March 20, 2006 informed the veteran as 
follows:  "If you have any information or evidence that you 
have not previously told us about or given to us, and that 
information or evidence concerns the level of your disability 
or when it began, please tell us or give us that evidence 
now."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that 
both letters informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.   

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the March 20, 2006 VCAA notice letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  The Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, 
the VA has obtained the veteran's service medical records and 
VA medical records.  
 
The duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  With 
respect to the veteran's claim of entitlement to service 
connection for pneumonia residuals, the Board finds that an 
examination or medical opinion is not necessary. As set forth 
in more detail below, the veteran has not provided evidence 
of a currently diagnosed respiratory or pulmonary condition. 
 Lacking such evidence, the Board finds that a VA medical 
examination or opinion is not necessary as the veteran has no 
service-connected disability.  

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of a current disability, and it is the veteran's 
responsibility to provide such.  See 38 U.S.C.A. § 5107(a) 
(West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).



Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to element (1), a current disability, the 
medical evidence does not include a current diagnosis of 
pneumonia or any other respiratory or pulmonary condition.  
In fact, in the several hundred pages of post-service medical 
records contained in the veteran's claims file there is not a 
single diagnosis of pneumonia or any other respiratory or 
pulmonary condition.  

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim and has failed to do 
so.  That is, he has presented no medical evidence which 
indicates that he has a respiratory disability.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

To the extent that the veteran himself believes that he has 
respiratory disability, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis. 
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of a current disability.

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the veteran's pneumonia 
residuals claim, and it fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to Hickson element (2), the veteran's service 
medical records indicate that he was hospitalized for an 
upper respiratory infection in September 1966.  Therefore, 
Hickson element (2) has arguably been satisfied. 

With respect to element (3), in the absence of a current 
disability, it follows that a medical nexus is also lacking.  
The evidence of record in fact does not contain a medical 
statement attempting to link a lung condition to the 
veteran's military service nearly forty years ago.  
Accordingly, Hickson element (3) has not been met and the 
veteran's claim fails on this basis as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
residuals of pneumonia, as Hickson elements (1) and (3) have 
not been met.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for residuals of pneumonia 
is denied.





	(CONTINUED ON NEXT PAGE)


REMAND

2.  Entitlement to service connection for head trauma 
residuals.

The veteran is seeking entitlement to service connection for 
head trauma residuals.  He has alleged that while in military 
service he was hit in head with a hammer and, in an unrelated 
event, he developed a high fever which required 
hospitalization.  The veteran argues that these events have 
resulted in his current mental disability.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary and procedural 
development.  

Reasons for remand

Service personnel records

In his February 2003 notice of disagreement, the veteran 
stated that he developed personality changes and exhibited 
strange behavior following the purported in-service head 
trauma.  He further states that he was sent for a mental 
evaluation as a result of these personality changes. The 
service medical records document neither  head trauma or 
personality changes.  Indeed, the veteran's report of medical 
history, taken in connection with his October 1965 enlistment 
physical examination, refers to a pre-service diagnosis of 
personality disorder; his September 1967 separation physical 
examination and accompanying report of medical history, on 
the other hand, are pertinently negative.  

In any event, it is possible that the veteran's service 
personnel records might shed more light on this issue.  Under 
these circumstances, the Board believes that it is 
appropriate to obtain the veteran's service personnel records 
(if available) for his period of military service.  See Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.]

Social Security records

The evidence of record indicates that the veteran applied for 
Social Security Benefits in December 2001.  Medical records 
associated with any such decision may shed light on the 
nature of the veteran's claimed disability.  An effort should 
therefore be made to obtain such records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits]. 

Medical opinion

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case it appears to be undisputed that the veteran has 
from bipolar disorder. Moreover, although the service medical 
records do not document any head injury as alleged by the 
veteran,  the veteran was hospitalized during service with a 
fever of 103.8.  

In March 2002 the veteran was submitted to a brain SPECT 
(single-photon emission computed tomography) in order to 
determine the existence of an organic brain injury.  Results 
from the examination were unclear, with some coronal changes 
"possibly secondary to artifact."  The physician noted that 
the test produced suboptimal images due to patient motion and 
recommended correlation with an magnetic resonance imaging 
test (MRI).  It is thus unclear whether an organic disorder 
is present.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether the veteran has organic brain 
damage and if so the relationship, if any, between his 
military service and any current mental disorder, whether 
organic or not.  These questions must be addressed by an 
appropriately qualified medical professional.  A medical 
opinion is therefore necessary.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2005) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the National 
Personnel Records Center (NPRC) and/or any 
other appropriate repository of records 
and request copies of veteran's service 
personnel records.  All efforts to obtain 
such records should be documented in the 
claims folder.

2.  VBA should contact SSA for the purpose 
of obtaining any records from that agency 
that pertain to the veteran's claim for 
disability benefits.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.  Any notice 
from SSA that these records are not 
available should be noted in the veteran's 
claims folder.

3.  VBA should arrange for the veteran to 
be physically examined in order to 
determine whether he has any organic brain 
defect.  Any appropriate imaging or other 
diagnostic studies should be performed, if 
deemed to be necessary o the examiner. A 
report of this examination should be 
associated with the veteran's VA claims 
folder. 


4.  VBA should then arrange for the 
veteran to be evaluated by a psychologist.  
After a review of the file and the  
administration of any psychological 
testing deemed to be necessary, the 
examiner should render a diagnosis or 
diagnoses (or if appropriate no 
diagnosis).   If any psychiatric 
disability exists (to include any organic 
disability), the examiner should state 
whether it is as likely as not due to the 
veteran's military service.  A report 
should be prepared and associated with the 
veteran's VA claims folder.  

5.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the veteran's claim of 
entitlement to a service connection for 
head injury residuals.  If the benefit 
sought on appeal remains denied, VBA 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


